Citation Nr: 0009441	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from March 1986 to March 
1989.  He also had National Guard duty.

This appeal arose from a June 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  The denial of service connection for 
sinusitis was continued by a rating action issued in May 
1995.  In June 1997, these issues were remanded by the Board 
of Veterans' Appeals (Board) for additional development.  A 
December 1997 supplemental statement of the case informed the 
veteran of the continued denial of his claims.  These issues 
were again remanded by the Board in July 1998 for evidentiary 
development.  A supplemental statement of the case issued in 
July 1999 again confirmed the denials of the benefits sought.

The issue of entitlement to service connection for sinusitis 
will be subject to the attached remand.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from tinnitus which can be related to his period of 
service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for tinnitus.  38 U.S.C.A. 
§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.655(a) & (b) 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

When entitlement to a benefit cannot be established or 
confirmed without a current examination or reexamination and 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a) & (b) (1999).

The veteran's service medical records make no mention of any 
complaints of or treatment for tinnitus.  Audiograms 
performed in April and July 1988 did not show any complaints 
of this disorder.

The veteran was examined by VA in April 1994.  He complained 
of constant left ear and intermittent right ear tinnitus.  He 
stated that this condition was first noted in 1987 and that 
its onset was gradual.  He described it as a high-pitched 
tone.  He complained that his sleep and concentration had 
been affected.  He was re-examined by VA in September 1997; 
there had been no change since the April 1994 VA examination.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence of record indicates that 
the veteran does currently appear to suffer from tinnitus.  
Therefore, the existence of a current disability has been 
established.  However, there is no indication that this 
disorder was present in service.  A review of the objective 
service medical records made no mention of this disorder.  
Therefore, it is not been demonstrated that any disease 
existed in service.  Finally, there is no objective evidence 
of record which relates his current tinnitus to his period of 
service.  As a consequence, it is found that his claim for 
service connection for tinnitus is not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran has contended that service connection should be 
awarded to his complaints of sinusitis.  He indicated that 
this condition was a constant problem in service and that he 
underwent surgery for it at a VA facility in October 1993.  
Therefore, he believes that service connection should be 
granted.

In July 1997, the Board remanded this case so that the RO 
could associate all VA inpatient and outpatient records from 
the VA Medical Center in Birmingham, Alabama.  In particular, 
the October 1993 inpatient treatment summary was requested.  
However, only a VA outpatient treatment record from October 
1993 was obtained.  No other outpatient treatment records 
were included and the October 1993 hospital report was also 
not provided.  In July 1998, this case was again remanded so 
that these records could be obtained.  That same month, a 
request for records was sent to the Montgomery VA Medical 
Center, which indicated in August 1998 that their records 
were held in Tuskegee.  No request was sent to the Birmingham 
VA Medical Center.

Clearly, the RO has not complied with the two remands that 
requested that the veteran's treatment records be obtained 
from the Birmingham VA Medical Center.  According to Stegall 
v. West, 11 Vet. App. 268 (1998), when a case is remanded by 
either the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter "the Court"), or by the 
Board, a veteran has, as a matter of law, the right to 
compliance with that remand.  Since the Board must ensure 
that the instructions of a remand are complied with, failure 
to do so would constitute error on the part of the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should associate with the 
claims file all inpatient and outpatient 
treatment reports from the VA Medical 
Center in Birmingham, Alabama, 
documenting treatment for sinusitis.  In 
particular, the inpatient summary related 
to the appellant's sinus surgery in 
October 1993 should be associated with 
the claims folder.

2.  Once the records are associated with 
the claims folder, the RO should 
readjudicate the veteran's claim for 
service connection for sinusitis.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board, if otherwise 
in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



